Order, so far as appealed from, affirmed, with twenty dollars costs and disbursements to the petitioner-respondent. No opinion. Present — Martin, P. J., Townley, Dore, Cohn and Callahan, JJ.; Martin, P. J., and Dore, J., dissent and vote to modify the order by striking therefrom the provision ordering the board of transportation “ forthwith appoint eligibles from the petitioners’ eligible list ” and in place thereof providing that if the board of transportation shall determine to fill the three vacancies in the position-of associate surgeon formerly occupied by Drs. Buckley, Dooley and Slattery, it shall do so from the eligible list certified to it by the municipal civil service commission in this proceeding.